                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-449-KDB-DCK

 JOHNATHAN HATCH, on behalf of himself              )
 and others similarly situated,                     )
                                                    )
                Plaintiff,                          )
                                                    )
    v.                                              )      ORDER
                                                    )
 LEXISNEXIS RISK SOLUTIONS, INC., a                 )
 Georgia Corporation,                               )
 LEXISNEXIS CLAIMS SOLUTIONS, INC.,                 )
 an Arizona Corporation;                            )
 LEXISNEXIS COPLOGIC SOLUTIONS,                     )
 INC., a Delaware Corporation; and                  )
 POLICEREPORTS.US, LLC, a North                     )
 Carolina Limited Liability Company,                )
                                                    )
                Defendants.                         )
                                                    )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 12) filed by Dennis Kyle Deak, concerning Cindy Dawn

Hanson on October 14, 2019. Cindy Dawn Hanson seeks to appear as counsel pro hac vice for

Defendants LexisNexis Risk Solutions, Inc.; LexisNexis Claims Solutions, Inc.; LexisNexis

CopLogic Solutions, Inc.; and PoliceReports.US, LLC. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 12) is GRANTED. Cindy Dawn

Hanson is hereby admitted pro hac vice to represent Defendants LexisNexis Risk Solutions, Inc.;
LexisNexis Claims Solutions, Inc.; LexisNexis CopLogic Solutions, Inc.; and PoliceReports.US,

LLC.

       SO ORDERED.


                                         Signed: October 15, 2019
